                               IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF NEW MEXICO

RONALD T. PAYNE, SR.,

                  Plaintiff,

v.                                                                                          CV 17-0536 JCH/JHR

UNITED STATES OF AMERICA,

                  Defendant.

         PROPOSED FINDINGS AND RECOMMENDED DISPOSITION
         This matter comes before the Court on Plaintiff Ronald T. Payne, Sr.’s filing entitled

“CERTIFICATE OF SERVICE Oral Argument on OMISSIONS” [Doc. 40], filed July 23, 2018.

This case was referred to the undersigned Magistrate Judge pursuant to the provisions of 28 U.S.C.

§ 636(b)(1)(B), (b)(3), and Virginia Beach Federal Savings & Loan Association v. Wood, 901 F.2d

849 (10th Cir. 1990), to perform any legal analysis required to recommend to presiding District

Judge Herrera an ultimate disposition of the case. [See Doc. 53]. The Court has reviewed the docket

in this matter, and considered the United States’ response brief [Doc. 44], as well as filings the

Court liberally construes to be Mr. Payne’s arguments in reply. 1 [See Docs. 45, 46, 47]. Having

done so, the Court recommends that Mr. Payne’s filing be granted in part, insofar as the Court

recommends that discovery be reopened for a limited period to permit Mr. Payne one more chance


1
  Mr. Payne is proceeding pro se in this matter. As such, while the Court does not act as his advocate, it liberally
construes Mr. Payne’s filings. See Requena v. Roberts, 893 F.3d 1195, 1205 (10th Cir. 2018), cert. denied, Requena
v. Roberts, 139 S. Ct. 800, 202 L. Ed. 2d 589 (2019); see also Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991)
(“A pro se litigant's pleadings are to be construed liberally and held to a less stringent standard than formal pleadings
drafted by lawyers…. We believe that this rule means that if the court can reasonably read the pleadings to state a
valid claim on which the plaintiff could prevail, it should do so despite the plaintiff's failure to cite proper legal
authority, his confusion of various legal theories, his poor syntax and sentence construction, or his unfamiliarity with
pleading requirements. At the same time, we do not believe it is the proper function of the district court to assume the
role of advocate for the pro se litigant.”).



                                                           1
to identify an expert witness and pursue discovery. Mr. Payne’s request that the Court “disallow”

the United States’ expert report should, however, be denied without prejudice to refiling, as

should his request for oral argument.

   I)       BACKGROUND

        Mr. Payne filed his Complaint for Medical Malpractice and Damages on May 9, 2017,

asserting medical negligence against the United States arising from his treatment by Dr. Kingsley

at the Raymond G. Murphy VA Medical Center in Albuquerque, New Mexico. [See Doc. 1]. After

holding a Rule 16 Scheduling Conference, then-assigned Magistrate Judge Lynch entered an Order

Setting Pretrial Deadlines and Adopting Joint Status Report on August 29, 2017. [Doc. 19

(“Scheduling Order”)]. The Scheduling Order set forth the following deadlines:

        -   Plaintiff’s Expert Disclosures due:       January 2, 2018

        -   Defendant’s Expert Disclosures due:       January 31, 2018

        -   Termination date for discovery:           February 26, 2018

        -   Discovery-related Motions deadline:       March 19, 2018

        -   Pretrial Motions deadline:                March 29, 2018

[Id.]. Mr. Payne missed his deadline to disclose his expert witness. However, he filed an

Unopposed Motion to Extend Discovery and Motion Deadlines on January 29, 2018, which was

granted by the undersigned on January 30, 2018. [See Docs. 29 (Motion), 30 (Order)]. This Order

extended the discovery and pretrial motions deadlines by 60 days, to April 26, 2018, and May 29,

2018, respectively. [See Doc. 30]. However, Mr. Payne filed a letter on February 20, 2018, that

changed things dramatically. [See Doc. 34].

        In response to Mr. Payne’s letter, then-presiding Chief District Judge Armijo set a

telephonic hearing for March 13, 2018. [See Doc. 36]. Following this hearing, Judge Armijo



                                                  2
entered an Order staying the case until July 13, 2018, “to allow Plaintiff additional time to seek

counsel and find an expert witness.” [Doc. 39]. In other words, Judge Armijo reset Mr. Payne’s

expert disclosure deadline. [Id.]. Judge Armijo also determined that as part of the stay the United

States would not be required to answer Mr. Payne’s then-pending discovery requests. [Id.]. Judge

Armijo concluded her Order by stating that the Court would set a status conference if Mr. Payne

was unable to secure counsel by July 13, 2018. [Id.].

        July 13, 2018, came and went, and on July 23, 2018, Mr. Payne filed the instant document.

[Doc. 40]. In this filing Mr. Payne details his attempts to secure counsel and an expert. [Id., p. 2].

He also offers the equivalent of a Daubert argument for the exclusion of the United States’ expert

witness at trial. [Id., pp. 3-5]. Of course, with no expert witness, Mr. Payne’s arguments are

supported only by his own lay interpretation of his medical records and the United States’ expert’s

report. [Id.]. Overarching Mr. Payne’s arguments is a request to physically appear for a status

hearing to present his case. [See id., p. 1].

        The United States’ Response to Mr. Payne’s filing points out that he initially missed the

expert disclosure deadline, but fails to take into consideration that fact that Judge Armijo stayed

this case and effectively reset Mr. Payne’s expert deadline, arguing “[w]ithout an expert, Plaintiff’s

medical negligence claim fails to substantiate any medical negligence because the trier of fact

cannot properly determine if any medical provider was negligent.” [Doc. 44, p. 2]. The United

States goes on to argue that Mr. Payne’s instant filing is unsupported by any expert testimony, and

that, if Mr. Payne “had legal or factual issues with Dr. Leyba’s expert opinions, pursuant to the

Scheduling Order (Doc. 19) he had the opportunity to schedule a deposition or file an appropriate

motion. [Id., pp. 2-3]. The United States

        thus objects to the Plaintiff’s request for oral argument because he has not complied
        with the initial Scheduling Order (Doc. 19) or the Order Extending Pretrial

                                                  3
          Deadlines (Doc. 30). Plaintiff has not disclosed any expert witness to identify
          opinions in support of his case or to challenge the defense expert’s opinions. See
          Docs. 19 and 39. Furthermore, Plaintiff did not ask to depose Dr. Leyba, nor has he
          filed any motion regarding the expert’s opinions until the present motion. Though
          this court stayed the action, the present motion would also be untimely since it is
          filed well after the discovery motions deadline of April 26, 2018. See Doc. 30.

[Id., p. 3]. Finally, the United States agrees that a status conference would be appropriate. [Id.].

          Mr. Payne filed three documents in Reply to the United States’ Response. [See Docs. 45,

46, 47]. In his final relevant filing, Mr. Payne explains that he would have asked to depose the

United States’ expert but did not because of the stay that was in place. [See Doc. 47, p. 2 (“[I]t was

my understanding there will be no communication (stay all proceedings) between Plaintiff and the

Defendant until after July 13, 2018.”)]. Mr. Payne further explains that he may have asked to

depose Dr. Kingsley “if I had received the answers to Plaintiff’s interrogatories and Production

requests.” [Id.].

    II)      LEGAL STANDARD

          In all cases, the Federal Rules of Civil Procedure “should be construed, administered, and

employed by the court and the parties to secure the just, speedy, and inexpensive determination of

every action and proceeding.” Fed. R. Civ. P. 1.

    III)     ANALYSIS

          As set forth above, there was clearly some confusion as to the discovery deadlines in this

case. While it is true that Mr. Payne missed his expert disclosure deadline as set forth in the initial

Scheduling Order entered by Magistrate Judge Lynch, District Judge Armijo’s Order on March

13, 2018, effectively reset Mr. Payne’s expert deadline. [See Doc. 39]. That deadline has never

been formally reset, nor have the remaining deadlines in this case. Therefore, in the interests of

justice, the undersigned proposes that Mr. Payne be given a hard deadline to submit his expert

disclosure and to follow-up on the discovery that he served on the United States prior to the stay.

                                                   4
The United States should likewise endeavor to respond to Mr. Payne’s discovery requests and to

work cooperatively with him should he thereafter seek to depose its expert or other witnesses.

However, Mr. Payne’s time to do so should not be unlimited. The undersigned proposes that Mr.

Payne be granted an additional sixty (60) days to complete discovery and disclose an expert

witness, after which he and the United States should have an additional thirty (30) days to conduct

any discovery either party deems relevant. Thus, the Court proposes the following modified

deadlines for this case:

         -   Plaintiff’s Expert Disclosures due:              October 9, 2019

         -   Defendant’s rebuttal Expert Disclosures
             (if any) due:                                    November 12, 2019

         -   Termination date for discovery:                  December 2, 2019

         -   Discovery-related Motions deadline:              December 9, 2019

         -   Pretrial Motions deadline:                       January 10, 2020

The undersigned believes that these deadlines strike an appropriate balance between the United

States’ right to have this case finally decided and Mr. Payne’s right to a decision on the merits of

his claim. The Court notes, however, that this is the last chance Mr. Payne will have to secure an

expert and conduct discovery prior to its decision on the United States’ pending Motion to Dismiss.

[See Doc. 54].

   IV)       CONCLUSION

         Having reviewed the record, it is apparent to the undersigned that there was some confusion

concerning the deadlines in this case. For this reason, at this juncture, the Court does not believe

that Mr. Payne should suffer a procedural defeat where he may still yet prevail on the merits.

Therefore, for the foregoing reasons, the undersigned hereby recommends that Mr. Payne’s filing

[Doc. 40] be granted in part, and that the Court accept the modified schedule set forth above.

                                                   5
                                                     ______________________________
                                                     Jerry H. Ritter
                                                     U.S. Magistrate Judge


THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of

a copy of these Proposed Findings and Recommended Disposition, they may file written

objections with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1).

A party must file any objections with the Clerk of the District Court within the fourteen-

day period if that party wants to have appellate review of the proposed findings and

recommended disposition. If no objections are filed, no appellate review will be allowed.




                                                6
